

Exhibit 10.1


PEOPLES BANCORP INC.
138 Putnam Street, Post Office Box 738
Marietta, Ohio 45750-0738
(740) 373-3155
www.peoplesbancorp.com


Mark F. Bradley
President and Chief Executive Officer
Peoples Bancorp Inc.
138 Putnam Street
Post Office Box 738
Marietta, Ohio 45750-0738


Dear Mark:


Peoples Bancorp Inc. (the “Company”) is a participant in the Capital Purchase
Program (the “CPP”).  The CPP is a component program of the Troubled Assets
Relief Program (the “TARP”) established by the United States Department of the
Treasury (the “Treasury”) pursuant to the Emergency Economic Stabilization Act
of 2008 (the “EESA”).


Background


The EESA required that the Company establish and comply with certain standards
for executive compensation applicable to its Senior Executive Officers.  As a
Senior Executive Officer, you and the Company entered into a letter agreement
dated January 23, 2009 (the “Prior Agreement”) in order to comply with these
EESA standards.


The American Recovery and Reinvestment Act of 2009 (the “ARRA”) amended and
replaced the executive compensation provisions of the EESA in their entirety and
directed the Secretary of the Treasury to establish executive compensation and
corporate governance standards applicable to TARP Recipients, including the
Company, and makes these standards applicable to both Senior Executive Officers
and certain Most Highly-Compensated Employees.  On June 15, 2009, the Secretary
of the Treasury established these standards by promulgating an Interim Final
Rule under 31 C.F.R. Part 30 (the “Interim Final Rule”).  The EESA executive
compensation standards, as amended and replaced by the ARRA, and the Interim
Final Rule are collectively referred to as the “TARP Compensation Standards”.


Description of TARP Compensation Standards


Among other requirements, the executive compensation and corporate governance
standards comprising the TARP Compensation Standards:


(1)
Require the Company to comply with the requirements of Internal Revenue Code
Section 162(m)(5); and



1

--------------------------------------------------------------------------------


 
(2)
Prohibit the Company from making any Golden Parachute Payment to its Senior
Executive Officers or any of the five next Most Highly-Compensated Employees;
and



(3)
Prohibit the Company from paying or accruing any Bonus Payment to the five Most
Highly-Compensated Employees; and



(4)
Require the Company to “clawback” any Bonus Payment to its Senior Executive
Officers or any of the 20 next Most Highly-Compensated Employees if payment was
based on materially inaccurate financial statements or performance metric
criteria; and



(5)
Prohibit the Company from maintaining any Employee Compensation Plan that would
encourage the manipulation of reported earnings to enhance the compensation of
any employee; and



(6)
Prohibit the Company from maintaining any SEO Compensation Plan that encourages
Senior Executive Officers to take unnecessary and excessive risks that threaten
the value of the Company; and



(7)
Prohibit the Company from providing Gross-Ups to its Senior Executive Officers
or the 20 next Most Highly-Compensated Employees; and



(8)
Subjects any Bonus Payment paid prior to February 17, 2009 by the Company to its
Senior Executive Officers or the 20 next Most Highly-Compensated Employees to
recovery by the Treasury.



Agreement


As a Senior Executive Officer, this letter evidences your and the Company’s
intent to comply with the TARP Compensation Standards.  In consideration of the
benefits that the Company received through its participation in the CPP, by
signing this letter, you agree to consent to such modifications or amendments to
the Company’s stock, compensation, bonus, incentive and other benefit plans,
arrangements and agreements (including golden parachute, severance and
employment agreements) in which you are a participant or to which you are a
party (collectively, the “Benefit Plans”) as are necessary to give effect to the
TARP Compensation Standards described above and, to the extent that specific
revisions to such Benefit Plans or reimbursement of prior payments to the
Treasury are required to give effect to the TARP Compensation Standards, you
agree to negotiate promptly and in good faith with respect to such revisions or
for such reimbursement.


If during any fiscal year of the Company that is a TARP Period, you are among
the Company’s five Most Highly-Compensated Employees, the aggregate amount to
which you are entitled under the Company’s annual and/or long-term incentive
plans or, if less, one-third of your Annual Compensation, for such fiscal year
will be granted in the form of Long-Term Restricted Stock granted pursuant to
the Company’s Amended and Restated 2006 Equity Plan (the “Plan”), subject to the
terms of the Plan.   Any Long-Term Restricted Stock granted in accordance with
the terms of this paragraph will be subject to the applicable TARP Compensation
Standards, valued for purposes of this paragraph in accordance with the TARP
Compensation Standards and subject to such other terms and conditions as the
Company may impose as set forth in the associated award agreement that are not
inconsistent with the TARP Compensation Standards.


2

--------------------------------------------------------------------------------


 
Nothing in this letter is intended to be construed as prohibiting the Company
from making any Bonus Payment to the extent not inconsistent with the TARP
Compensation Standards.


This letter supersedes and replaces the Prior Agreement between you and the
Company.


This letter shall remain in effect during the TARP Period and for so long as you
remain a Senior Executive Officer or a Most Highly-Compensated Employee subject
to the TARP Compensation Standards.


Rules of Interpretation


For purposes of this letter:


(1)
The TARP Compensation Standards are intended to, and will be interpreted,
administered and construed to, comply with the requirements of the ARRA, the
Interim Final Rule and any other guidance promulgated by the Treasury (and, to
the maximum extent consistent with the foregoing, to permit operation of the
Benefit Plans in accordance with their terms before giving effect to this
letter); and



 (2)
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Interim Final Rule and shall be interpreted and construed consistent with
such Interim Final Rule; and



(3)
Any reference to the Company shall mean the Company and any entity that, along
with the Company, would be considered to be the TARP Recipient determined
pursuant to 31 C.F.R. §30.2 where appropriate – including, in particular,
Peoples Bank, National Association, Peoples Investment Company, Peoples Capital
Corporation, Peoples Insurance Agency, Inc. and PBNA, L.L.C.; and



(4)
The determination of whether you are or remain a Senior Executive Officer or a
Most Highly-Compensated Employee shall be made pursuant to 31 C.F.R. §30.3.



Miscellaneous


To the extent not subject to federal law, this letter will be governed by and
construed in accordance with the laws of Ohio.  This letter may be executed in
two or more counterparts, each of which will be deemed to be an original and all
of which will be deemed to be the same agreement. A signature transmitted by
facsimile will be deemed an original signature.


The Board of Directors of the Company appreciates the concessions you are making
and looks forward to your continued leadership during these financially
turbulent times.


3

--------------------------------------------------------------------------------


 
Yours sincerely,


PEOPLES BANCORP
INC.                                                                                                                                          PEOPLES
BANK,
                                                                        
NATIONAL ASSOCIATION


By: /s/ CAROL A. SCHNEEBERGER      
                                                                                                                  By: /s/
CAROL A. SCHNEEBERGER      


Title:  Executive Vice President,
Operations                                                                                                           
 Title:  Executive Vice President, Operations


Date:  July 22, 2009                                      
                                                                                                                
Date:  July 22, 2009


*****
Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
 
/s/ MARK F. BRADLEY                    
Mark F. Bradley


Date:   July 22, 2009
 
 
 
 
4

--------------------------------------------------------------------------------

 
